Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with regards to the amendments are persuasive. Anderson does not teach, show or suggest a process for converting C2 to C5 alkenes to higher molecular weight hydrocarbons that are a reactor mixture comprising primary oligomerization products of C6, C9, C12 alkenes and secondary cracked products of C4, C5 and C7 alkenes, as now required in every claim. Indeed, there is no teaching or suggestion within Anderson to make higher molecular weight hydrocarbons that are a reactor mixture comprising primary oligomerization products and secondary cracked products.
Thus the prior art does not each or fairly suggest a process for converting C2 to C5 alkenes to higher molecular weight hydrocarbons comprising: 
providing a catalyst comprising a support matrix having heteroatoms within the support matrix and trivalent boron atoms within the support matrix substituted for tetravalent silicon atoms, wherein the heteroatoms are chosen from the group consisting of aluminum, gallium, iron, and combinations thereof, wherein selectivity toward oligomers is enhanced by the presence of the boron compared to commercially available catalysts that only contain said heteroatoms with similar bulk heteroatom content and crystal size, and wherein the boron is present in an amount ranging from 0.01 wt% to 5 wt% on an elemental basis of the catalyst and the heteroatom is present in an amount from 0.01 wt% to 5 wt% on an elemental basis of the catalyst;
contacting the catalyst with a feedstream comprising C2 to C5 within a reaction chamber; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARON PREGLER/           Primary Examiner, Art Unit 1772